DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    84
    289
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statements (IDS), dated 11/19/2018, 12/31/2018 and 07/02/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group III corresponding to claim 54, without traverse, in the reply filed on 09/17/2021 is acknowledged.    
The examiner also acknowledges applicants cancellation of claims 41-53 and 55-68, and addition of new claims 69-74.
The newly added claims 69-74 depends on claim 54, and accordingly, are incorporated in group III and examined on merits in this office action. 
With respect to election of species, since the response does not clearly define species for all variables, for example, response did not identify the species for formula 22 and recited 
Claims 54 and 69-74 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 54 and 69-74 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (J.Med.Chem., 2009, 52, 1310-1316) in view of Lau et al (US 2013/0035285 A1) and Puentener (US 2015/0073173 A1; priority goes all the way back to 05/15/2012).     
For claim 54:
Zhang et al teach preparation of galanin analogs [see Table 2] comprising reacting Fmoc protected LAAs (lipoamino acids) or MPEG4-Lysine (monodispersed PEG4 bound with Lys) with Fmoc-Lys(Boc)-Rink amide AM resin [see section Design and Chemical Synthesis]. 
Zhang et al further defined the LAAs [see Table 1] and MEPG4-Lys [see Fig.1]. 
The LAAs or MPEG4-Lys reads applicants Formula 1 and the recited peptides in Table 2 reads applicants Formula 22, when b=0 and then Y becomes null in applicants claimed subject matter. 
The difference is that Zhang et al is silent on protecting group (Pr) on N-terminal amino acid, which is required in the claimed subject matter. 
In the coupling reactions the amino acids are protected and then coupled with peptide or bond amino acid to the resin, and then the deprotection follows. It is optional or obvious to keep the protecting group, absent evidence to the contrary. 
For claim 69 and 71-72:
Lau et al, in an analogous art, teach a number of positions in human glucagon where acylation with a substituent comprising a lipophilic moiety and two negatively charged moieties in combination with specific mutations in the glucagon peptide sequence, leads to glucagon agonists with improved physical stability and solubility and preserved activity on the glucagon receptor, wherein the moiety is attached at the epsilon position of a Lys [see 0009-0011].
Lau et al teach various substituents on Lys of glucagon, for example the following substituent:

    PNG
    media_image2.png
    56
    106
    media_image2.png
    Greyscale
[see page 119], which reads applicants formula 6. 
Lau et al also showed the above moiety as a part of side chain on Lys, see below, 

    PNG
    media_image3.png
    111
    597
    media_image3.png
    Greyscale
[see page 123], which comprises applicants formula 6 and it also comprises applicants Y groups.
For claim 70:
Zhang et al teach applicants formula 4 [see Table 1].
For claims 70-71 and 73-74:
Puentener teaches lysine-glutamic acid dipeptide derivatives or peptide intermediates for the solid phase peptide synthesis (SPPS) of peptide drugs which comprise a Glu-fatty alkyl side chain building block attached to a Lys-part of the peptide chain. For example Liraglutide, a Glu-hexadecanoyl side chain building block at the Lys26, and teach that these novel peptide 
Puentener further teach the following compound:

    PNG
    media_image4.png
    162
    229
    media_image4.png
    Greyscale
[see example 5].
The above compound reads applicants formula 1-3 and also comprises applicants Z and Y groups. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants preparative method, reactants, such as lysine-glutamic acid dipeptide derivatives etc. and their advantages, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658